NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1403-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DONALD PRATOLA,

     Defendant-Appellant.
________________________

                    Submitted October 13, 2020 – Decided November 19, 2020

                    Before Judges Hoffman and Smith.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. SGJ-2-80.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Richard Sparaco, Designated Counsel, on the
                    brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (William P. Cooper-Daub, Deputy Attorney
                    General, of counsel and on the brief; Lila B. Leonard,
                    Deputy Attorney General, on the brief).

                    Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Donald Pratola appeals from an August 17, 2018 Law Division

order denying his post-conviction motion to compel the submission of DNA

evidence to the Combined DNA Index System (CODIS) under N.J.S.A. 2A:84A-

32(a). We affirm.

      On January 11, 1979, three men broke into a funeral home in Irvington

and while attempting to commit a theft, shot and killed the funeral home's

proprietor, Henry Rezem.        In October of 1980, a grand jury returned an

indictment, charging defendant with the murder of Mr. Rezem as well as

attempted robbery and related crimes.

      At defendant's trial, which commenced on March 16, 1981, the State

presented testimony from the victim's wife, Hedwig Rezem, who provided out-

of-court and in-court identifications of defendant. Ms. Rezem testified that on

the morning of the murder, after hearing a "pop" and finding her husband shot,

she observed three men fleeing the funeral home. One of the three men, whom

Ms. Rezem identified as defendant, briefly lingered behind, and pointed a gun

at her. Ms. Rezem stated she looked defendant in the eyes for three to four

seconds from a distance of eighteen feet, before he turned and fled with the

others, whom she did not see.


                                                                       A-1403-18T1
                                        2
      Defendant's former girlfriend, Barbara Hammed, also testified against

him. Hammed testified that defendant had confessed his involvement in the

murder and even showed her his means of entry into the funeral home. Hammed

further identified the murder weapon as belonging to defendant and testified that

defendant had shown her a pair of handcuffs in his vehicle on one occasion. The

perpetrators had used handcuffs to restrain Mr. Rezem before shooting him. The

State also produced a recording, obtained using a judge-sanctioned wiretap, of

defendant telling Hammed over the phone, "that guy in the funeral home, that

was the topper."

      Another witness, Anthony Coppolla, testified that one week before the

murder, defendant solicited his cooperation in an armed robbery and that

afterwards, defendant informed him it had gone poorly because the occupants

had been found at home. Defendant also admitted various details of the crime

to Coppolla as well as his financial motive for the crime and his intent to change

his hairstyle to avoid being linked to a police composite of the perpetrator.

      At trial, defendant claimed Hammed fabricated her testimony as revenge

after discovering defendant was in another relationship. He also explained that

he had told Hammed he was involved in the crime, but had only done so to




                                                                          A-1403-18T1
                                        3
impress her. Both defendant and his wife testified that they were together at a

gas station and then eating lunch at the time the crime occurred.

      At the conclusion of the trial, in March of 1981, the jury convicted

defendant of seven charges, including murder and attempted robbery. On May

18, 1981, the trial court sentenced defendant to life in prison with an additional

concurrent sentence. Defendant was released on parole on June 26, 2018.

      Since 1981, defendant has made repeated attempts to vacate his

conviction. In 2013, we reviewed defendant's then-latest application for post-

conviction relief (PCR), and in affirming the trial court's denial of his

application, we noted the lengthy procedural history of defendant's attempts to

obtain PCR. See State v. Pratola, No. A-3729-10T4 (App. Div. July 31, 2013)

(slip op. at 1-3). We need not recount all of defendant's attempts at post-

conviction relief here, beyond what is relevant to this appeal.

      In 2007, defendant filed his initial motion for DNA testing under N.J.S.A.

2A:84A-32a. On April 13, 2009, Judge Robert Gardner granted the motion and

issued an order compelling the State to produce evidence and submit it for DNA

testing.   Judge Gardner found defendant's application met all the required

elements to compel DNA testing under N.J.S.A. 2A:84A-32a and ordered




                                                                          A-1403-18T1
                                        4
various items of physical evidence recovered from police storage and sent to

Orchid Cellmark Laboratory (Cellmark) in Dallas, Texas.

      On April 29, 2009, before any evidence was submitted to Cellmark,

defendant sent a letter to Judge Gardner requesting the order be amended to

change the testing laboratory from Cellmark to National Medical Service in

Pennsylvania, citing concerns over shipping the evidence to Dallas. The State

sent a letter objecting to defendant's request and suggesting it would consent to

sending the evidence to either the New Jersey State Police (NJSP) Forensic

Science Laboratory or to Bode Technology Group in Virginia if defendant

remained opposed to Cellmark as the testing lab. However, on May 5, 2009,

defendant consented to sending the evidence to Cellmark, pursuant to the

original order.

       On May 3, 2010, Cellmark sent the parties a report detailing the results

of the DNA testing. It reported that three pieces of evidence produced DNA

profiles: L-brackets, broken glass, and tape on the broken glass, all recovered

from a broken window identified as the perpetrator's point of entry into the

Rezem Funeral Home. The DNA profiles from all three items were "a mixture

consistent with at least two individuals, including at least one unknown male."

With respect to the DNA found on the L-brackets and broken glass, the victim,


                                                                         A-1403-18T1
                                       5
Mr. Rezem, and defendant were excluded as possible contributors. With respect

to the tape, Mr. Rezem was excluded, but no determination could be made as to

whether defendant was a possible contributor.

      Upon receipt of the lab report, defendant sought to have the DNA profiles

submitted to CODIS, the national DNA databased maintained by the Federal

Bureau of Investigation, to see whether the DNA profiles matched with any

offenders in the CODIS database, who could then be identified as the true

perpetrators of Mr. Rezem's murder and thus exonerate defendant. The State

opposed this request, indicating the data obtained from Cellmark could not be

submitted to the CODIS database because Cellmark did not meet the standards

required by National DNA Index System (NDIS) rules and because the swabbing

contained DNA from at least three individuals, and mixtures of DNA from more

than two individuals could not be entered into the CODIS database. According

to the State, DNA mixtures of more than two individuals could only be compared

with specific target suspects.

      Consequently, on May 18, 2010, defendant requested Judge Gardner order

a comparison of the entry-point DNA profiles with Reginald Curry, a suspect in

several local crimes at the time of the murder, as well as with John DeRosa and

Anthony Coppolla, other suspects in defendant's case. Judge Gardner ordered


                                                                       A-1403-18T1
                                      6
DeRosa and Curry to submit to a buccal swab, and after testing their

submissions, Cellmark determined the DNA comparison excluded both DeRosa

and Curry as matches to the DNA profiles obtained from the entry-point

evidence. Because Coppolla was deceased at this point, defendant hoped to

obtain a sample of Coppolla's daughter's DNA. However, it appears no sample

from Coppolla's daughter was ever obtained, since at that time, defendant's

attorney moved to withdraw defendant's DNA-related requests for relief,

without prejudice, so she could refile following an opportunity to deal with

personal issues and perform additional investigation. Judge Gardner granted her

motion.

      On November 9, 2015, the New Jersey legislature amended N.J.S.A.

2A:84A-32a, adding section subsection (l), which provides in part:

            If evidence tested at a non-NDIS-participating
            laboratory pursuant to this section reveals a DNA
            profile that is not that of the eligible person or the
            victim, the court shall direct the prosecuting agency
            appearing on the motion to request that the New Jersey
            State Police Office of Forensic Services DNA
            Laboratory or other NDIS-participating laboratory
            involved in the matter submit the profile to CODIS, if
            the requirements and prerequisites for acceptance and
            submission are met, to determine whether it matches a
            DNA profile of a known individual or a DNA profile
            from an unsolved crime.



                                                                       A-1403-18T1
                                      7
      In light of this amendment, on April 24, 2017, defendant filed an

application to reopen his motion for DNA submission to CODIS. On June 20,

2017, he refiled the motion, evidently because the court did not receive his initial

motion. Judge Mark Ali heard defendant's motion on February 5, 2018 and the

following day, ordered the Office of the Attorney General to direct the NJSP

Office of Forensic Services DNA Laboratory to submit the DNA profiles

obtained by Cellmark to CODIS to search for matches in the index.

      NJSP refused to comply with the court's order, on the basis that Cellmark,

rather than the State Police laboratory, tested the DNA profiles and because the

policies and procedures of Cellmark did not comply with the necessary

requirements for submission to CODIS. The State adopted the NJSP's position

and claimed profiles could not be submitted to CODIS because CODIS would

not accept them. The State also implied defendant was at fault for rendering the

profiles unacceptable by arguing that defendant knew the policies and

procedures of Cellmark were non-compliant and knew the risks associated with

testing at Cellmark, yet agreed to send the evidence for testing at a non-

compliant lab. On May 14, 2018, the CODIS State Administrator sent Judge Ali

a letter explaining that the DNA profiles generated by Cellmark failed to meet




                                                                            A-1403-18T1
                                         8
the requirements for submission to CODIS, therefore, the profiles could not be

uploaded.

         Judge Ali heard arguments on defendant's motion for a new trial based on

newly discovered evidence on August 17, 2018. He also considered whether the

DNA profiles provided by Cellmark could be submitted to CODIS.

         At the motion hearing, defendant maintained that, since the DNA profiles

obtained from the entry-point evidence excluded him as a contributor,

submission to CODIS was necessary because the profiles might match to a

known offender, which would cast doubt on defendant's identity as the murderer

and therefore, warrant a new trial. Defendant also argued Judge Gardner's 2009

order to test the entry-point evidence bound Judge Ali to order the DNA profiles

be submitted to CODIS. The State responded that Judge Gardner's order was

just that, an order to test DNA, which Cellmark tested in compliance with that

order.     Additionally, the State maintained it was impossible to upload the

Cellmark profiles to CODIS, but argued even if it were possible, the results

would not warrant a new trial because "there is no possible outcome of that test

that would exculpate [defendant]."

         After hearing the parties' arguments, Judge Ali denied defendant's motion

to compel submission of DNA evidence to CODIS. In his oral decision, Judge


                                                                          A-1403-18T1
                                         9
Ali noted that to compel DNA testing under N.J.S.A. 2A:84A-32a, a defendant

must satisfy eight statutory prerequisite. The judge found defendant failed to

meet the fifth prerequisite, which required defendant show "the requested DNA

testing result would raise a reasonable probability that if the results were

favorable to the defendant, a motion for a new trial based upon newly discovered

evidence would be granted." N.J.S.A. 2A:84A-32a(d)(5). Judge Ali determined

that even if the DNA profile matched with Anthony Coppolla, who testified

against defendant at his trial, the State's evidence would remain strong enough

to convict defendant beyond a reasonable doubt, even without Coppolla's

testimony.

      On appeal, defendant argues:

             THE COURT ERRED IN DENYING DEFENDANT'S
             MOTION TO UPLOAD THE DNA PROFILES
             PROVIDED BY CELLMARK INTO CODIS,
             THEREBY      VIOLATING      DEFENDANT'S
             CONSTITUTIONAL RIGHTS TO DUE PROCESS
             AND A FAIR TRIAL, INCLUDING THE RIGHT TO
             PRESENT A DEFENSE.

In a supplemental pro se brief, defendant also raises the following arguments:

             POINT ONE

             IN 2015 FORMER GOVERNOR CHRISTIE
             ORDERED ALL PERSON THAT HAVE (DNA) IN
             THEIR CASE HAVE THE RIGHT TO HAVE THERE


                                                                        A-1403-18T1
                                      10
            (DNA) SENT TO STATE & FEDERAL CODIS FOR
            A MATCH[;]

                  ....

            POINT TWO

            ON FEBRUARY 24, 2010, DEFENDANT PRATOLA
            APPEARED IN COURT BEFORE JUDGE ROBERT
            GARDNER, J.S.C. IN ESSEX COUNTY FOR A
            CONFERENCE HEARING ON THE (DNA) THAT
            WAS FOUND AT THE SCENE OF THE CRIME ON
            JANUARY 11, 1979[.]

      N.J.S.A. 2A:84A-32a imposes certain requirements upon a defendant who

seeks to have DNA testing conducted after he has been convicted of a crime.

The applicable portion of the statute in this respect is subsection (d), which

provides as follows:

            The court shall not grant the motion for DNA testing
            unless, after conducting a hearing, it determines that all
            of the following have been established:

                  (1) the evidence to be tested is available
                  and in a condition that would permit the
                  DNA testing that is requested in the
                  motion;

                  (2) the evidence to be tested has been
                  subject to a chain of custody sufficient to
                  establish it has not been substituted,
                  tampered with, replaced or altered in any
                  material aspect;



                                                                         A-1403-18T1
                                       11
(3) the identity of the defendant was a
significant issue in the case;

(4) the eligible person has made a prima
facie showing that the evidence sought to
be tested is material to the issue of the
eligible person’s identity as the offender;

(5) the requested DNA testing result would
raise a reasonable probability that if the
results were favorable to the defendant, a
motion for a new trial based upon newly
discovered evidence would be granted.
The court in its discretion may consider
any evidence whether or not it was
introduced at trial;

(6) the evidence sought to be tested meets
either of the following conditions:

      (a) it was not tested previously;

      (b) it was tested previously, but the
      requested DNA test would provide
      results that are reasonably more
      discriminating and probative of the
      identity of the offender or have a
      reasonable        probability      of
      contradicting prior test results;

(7) the testing requested employs a method
generally accepted within the relevant
scientific community; and

(8) the motion is not made solely for the
purpose of delay.



                                              A-1403-18T1
                    12
                   [N.J.S.A.     2A:84A-32a(d)        (emphasis
                   added).]

      Significantly, the statute does not compel DNA testing to be performed

by the State just because such testing might not be inconvenient or burdensome.

Instead, the statute directs that the court "shall not grant" a motion to obtain such

testing unless "all of" the elements of subsections (d)(1) through (8) have been

satisfied. N.J.S.A. 2A:84A-32a(d). In many instances, as here, the pivotal

factor lies under subsection (d)(5), i.e., whether a new trial would be granted if

the DNA results turn out to be "favorable" to the defense. See, e.g., State v.

Peterson, 364 N.J. Super. 387, 394-97 (App. Div. 2003).

      As we noted in Peterson:

             [T]here may be a variety of 'favorable' results of DNA
             testing, some of which would not raise a sufficient
             question concerning the integrity of the jury verdict to
             require a new trial, but others of which would raise such
             serious doubt concerning the fairness of the trial and a
             convicted person's guilt that a new trial would be
             required.

             [Id. at 397.]

      The court "should postulate whatever realistically possible test results

would be most favorable to defendant in determining whether he has established

that 'favorable' DNA testing 'would raise a reasonable probability [that] a motion

for new trial based upon newly discovered evidence would be granted[.]'" Ibid.

                                                                             A-1403-18T1
                                        13
(quoting N.J.S.A. 2A:84A-32a(d)(5)); see also State v. DeMarco, 387 N.J.

Super. 506, 513-14 (App. Div. 2006) (applying the "reasonable probability"

standard); State v. Reldan, 373 N.J. Super. 396, 404 (App. Div. 2004) (same).

      Having considered the arguments advanced on appeal, in light of the

record and the applicable law, we reject defendant's arguments and claims of

error. We concur with Judge Ali's conclusion that defendant failed to "meet the

'reasonable probability' standard" required by N.J.S.A. 2A:84A-32a(d)(5) to

compel submission of DNA evidence to CODIS.

      There would be little to no doubt cast on defendant's conviction even if

the DNA profiles were submitted to CODIS and matched with another

individual. At defendant's trial, the State presented evidence showing defendant

was one of three accomplices who attempted to burglarize the victim's place of

business. The two other perpetrators were never identified, and one or both of

those individuals' DNA could match the profiles found on the entry-point

evidence.   However, such a match would not exonerate defendant as his

conviction did not depend on him being identified as the individual who literally

broke the window to enter the funeral home. Rather, the basis for defendant's

conviction was Ms. Rezem's eyewitness identification of defendant at the crime

scene, the testimony of two of defendant's acquaintances who claimed defendant


                                                                         A-1403-18T1
                                      14
confessed his involvement in the robbery and murder to them, and a recording

of defendant stating "that guy in the funeral home, that was the topper." Thus,

determining the identity of other persons who potentially conducted the physical

breaking into the funeral home would be immaterial to the State's proof of

defendant's involvement and would not in any way rule out that defendant was

the one who shot Mr. Rezem.

      Likewise, as Judge Ali explained, even if submission of the DNA profiles

to CODIS revealed the DNA of one of the State's witnesses, Anthony Coppolla,

to be on the entry-point evidence, such a match would not materially undermine

the proofs of defendant's guilt.     Both Ms. Rezem's testimony describing

defendant pointing a gun at her immediately after shooting her husband and

Hammed's testimony recounting defendant's admissions to her and connecting

defendant to the murder weapon and handcuffs amounted to overwhelming

evidence of defendant's guilt. Neither the omission of Coppolla's testimony nor

the addition of evidence suggesting Coppolla was one of the three accomplices

involved in the robbery would change the jury's verdict in defendant's trial,

given the other evidence implicating defendant and the fact that defendant's

accomplices were never identified.




                                                                        A-1403-18T1
                                      15
      Any match of the entry-point DNA profiles to an offender in CODIS

would not raise a sufficient question concerning the integrity of the jury verdict

and therefore would not raise a reasonable probability that a motion for a new

trial would be granted based upon the CODIS results constituting newly

discovered evidence.

      We find no basis exists to interfere with Judge Ali's denial of defendant's

motion to submit the Cellmark DNA profiles to CODIS. Any of defendant's

arguments not specifically addressed lack sufficient merit to warrant discussi on

in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-1403-18T1
                                         16